Citation Nr: 1512759	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  06-15 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.

2. Entitlement to service connection for tremors, also claimed as secondary to an acquired psychiatric disorder, to include generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife, E.C.



ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active duty service from June 1950 to June 1954 and from July 1954 to July 1970.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2005 and a November 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified at a June 2010 Travel Board hearing at the RO before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record. 

This appeal was processed using the Virtual VA (VVA) and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

In April 2012, after reviewing the record the Board found that the Appeals Management Center (AMC) did not comply fully with the August 2010 remand directives with regard to the Veteran's claim for service connection for an acquired psychiatric disorder, namely the issuance of a rating decision.  Therefore, the claim was remanded.  See Stegall v. West, 11 Vet. App. 268 (1998).

Subsequently in November 2014, a rating decision was issued by the RO denying the claim.  In March 2015, the Veteran's representative submitted a Brief disagreeing with the AOJ denial of the claims and presenting the Veteran's argument that the air sickness he experienced and complained of while on active duty was, in fact, also the onset of his generalized anxiety disorder.  The Board has construed the March 2015 Brief as a notice of disagreement (NOD) to the November 2014 rating decision.

In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Appeals for Veterans Claims held that when an appellant files a timely NOD and there is no issuance of a Statement of the Case (SOC), the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  

Therefore, as the Veteran has expressed his desire to appeal the denial of service connection for an acquired psychiatric disorder, to include generalized anxiety disorder, he should be provided with a SOC on this issue.

Furthermore, as stated by the Board in previous remands, as a grant of service connection for an acquired psychiatric disability could impact the Veteran's claim for service connection for tremors, to include as secondary to an acquired psychiatric disorder, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Yet. App. 180, 183 (1991); Holland v. Brown, 6 Vet. App. 443 (1994); Henderson v. West, 12 Vet. App. 11(1998).  As such, following the development and adjudication of the Veteran's psychiatric disorder claim, the AMC must then readjudicate his claim for service connection for tremors, to include as secondary to an acquired psychiatric disorder.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Issue the Veteran an SOC with respect to the issue of entitlement to service connection for an acquired psychiatric disorder, to include generalized anxiety disorder.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  Thereafter, the case should be returned to the Board for further appellate review of all issues for which a substantive appeal has been filed, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

